Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.  On 9/7/21, Applicant amended the independent claims.  Applicant’s Remarks address these amended features.  See the new 103 with the addition of Eggink to see how the new rejection renders obvious the new features.
Also, the 101 is still found to apply.  No new additional elements were added or found.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 8, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receiving a first video segment and a second video segment; receiving an audio file wherein the audio file comprises a musical selection corresponding with preferences of at least one user; automatically editing the first video segment, based on the musical selection to produce a first edited segment; automatically editing the second video segment, based on the musical selection, to produce a second edited segment; and automatically combining the first edited segment with the second edited segment and the musical selection. 
This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract 
Dependent claims 2-7, 9-14, 16-20 are not considered directed to any additional non-abstract claim elements. No additional hardware or structural elements are found in the dependent claims.  The ad in claim 7 is generically generated. There are time blocks claimed but no technical details how these are used are stated. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto (20190244639) in further view of Eggink (20110150428).
Claims 1, 8, 15.    Benedetto discloses a computer-implemented method, comprising:
receiving, at a multimedia editing platform, a request to customize a multimedia compilation for target users, wherein audiovisual preferences associated with the target users are accessible ([14, 15] spectator reaction data is used to indicate interest and then to customize the music with the  video; Fig. 1 shows the request for customized compilation process).
While Benedetto discloses the preceding, Benedetto does not explicitly disclose a particular target user.  Examiner notes Applicant Spec at [27, 36] in regards to this feature.  However, Benedetto does disclose tracking user interest and feedback [57] and tracking interest of an individual spectator (“[92]…  that are of interest to the spectator.”).  And, Eggink further discloses music preferences of a particular user for targeting a particular user [28, 39, 44].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Eggink’s tracking and targeting a particular user for custom compilations to Benedetto tracking a spectator and targeting for custom compilations users.  One would have been motivated to do this in order to better present content of interest.
Benedetto further discloses receiving, at the multimedia editing platform, a first video segment and a second video segment (Fig. 1 with first video segment of the game session and also second video segment of reactions);
receiving an audio file, at the multimedia editing platform, wherein the audio file comprises a musical selection corresponding with the audiovisual preferences of the target user (Fig. 1 and the music track; [67] shows choosing a particular song so that is 
automatically editing the first video segment, based on the musical selection to produce a first edited segment (Fig. 1);
automatically editing the second video segment, based on the musical selection, to produce a second edited segment (Fig. 1); and
automatically combining the first edited segment with the second edited segment and the musical selection (Fig. 1) to form the customized multimedia compilation ([14, 15] spectator reaction data is used to indicate interest and then to customize the music with the  video; Fig. 1).
Claim 2, 9, 16.    Benedetto discloses the computer-implemented method of claim 1, wherein automatically editing the first video segment further comprises: identifying one or more flexibility zones in the first video segment, wherein the first edited segment is based on the one or more flexibility zones (Fig. 2 where video portions are identified as critical or of interest and other video portions are identified as trimmable in order to know what to keep and what to trim when matching with the music; also see [92, 93, 100] and thresholds and must keep sections).
Claim 3, 10, 17.    Benedetto discloses the computer-implemented method of claim 2, wherein the one or more flexibility zones identify time-bounded segments in the first video segment for which editing is permitted (Fig. 8 shows time slices/segments and what can be edited or added).
Claim 4, 11, 18.    Benedetto discloses the computer-implemented method of claim 1, wherein automatically editing the second video segment further comprises: identifying one or more mandatory zones in the second video segment, wherein the second edited segment is based on the one or more mandatory zones (Weighting and 
Claim 5, 12, 19.    Benedetto discloses the computer-implemented method of claim 4, wherein the one or more mandatory zones identify time-bounded segments in the second video segment for which editing is not permitted (see time blocks and measurements at [85, 86]).
Claim 6, 13, 20.    Benedetto discloses the computer-implemented method of claim 1, wherein automatically editing the first video segment, further comprises: using a result of a beat matching process to identify one or more cuts in the first video segment based on the musical selection (Figs. 9, 10, 11, 13).
Claims 7, 14.    Benedetto does not explicitly disclose the computer-implemented method of claim 1, further comprising: generating a customized advertisement for the at least one user based on the first edited segment, the second edited segment, and the musical selection; and displaying the customized advertisement on a screen of a processor-based device associated with the target user.  However, Benedetto discloses generating custom audio-video content (Figs. 1, 2) and displaying the content to a user (Fig. 14).  Benedetto also discloses a wide range of video content including advertisements that can be used with the invention [7].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Benedetto’s video ads to Benedetto’s custom video content.  One would have been motivated to do this in order to better present custom video content of the type in interest.	


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eggink, Brough discloses relevant matching music with automatic video editing features. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/9/21